NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUNE M. CANTRELL; FREDDIE                       No. 16-15936
CANTRELL, Jr.,
                                                D.C. No. 2:15-cv-02023-GMN-
                Plaintiffs-Appellants,          GWF

 v.
                                                MEMORANDUM*
CAPITAL ONE, N.A.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      June M. Cantrell and Freddie Cantrell, Jr., appeal pro se from the district

court’s judgment dismissing their action alleging state law claims and violations of

the Truth in Lending Act and the Fair Debt Collection Practices Act. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal on the basis of the rule against claim-splitting. Adams v. Cal. Dep’t of

Health Servs., 487 F.3d 684, 688 (9th Cir. 2007), overruled in part on other

grounds by Taylor v. Sturgell, 553 U.S. 880 (2008). We affirm.

       The district court did not abuse its discretion by dismissing the Cantrells’

action because the instant action is duplicative of the Cantrells’ earlier action

against defendant in the same district court. See id. at 688-89 (explaining that an

action is duplicative if “the causes of action and relief sought, as well as the parties

. . . to the action, are the same” and setting forth criteria for the “transaction test” to

determine whether the causes of action are the same (citations omitted)).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       We reject as unsupported by the record the Cantrells’ contention that the

district judge was biased.

       Appellee’s motion to supplement the record (Docket Entry No. 8) is granted.

       AFFIRMED.




                                            2                                      16-15936